Citation Nr: 1604151	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  10-04 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right elbow disability, including limitation of motion due to residual burns, to include as due to service connected burn scars, left upper extremity with mild limitation of motion of elbow (left upper extremity scars).

2.  Entitlement to service connection for a left elbow disability, including limitation of motion due to residual burns, to include as due to service connected burn scars, left upper extremity with mild limitation of motion of elbow (right upper extremity scars).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel
INTRODUCTION

The Veteran had active service from January 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 decision of the Chicago, Illinois, Regional Office (RO). 

On his January 2010 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran requested a hearing at his local RO related to the present claims and such a hearing was scheduled; however the Veteran failed to show for this hearing.  The Board finds that the request for a hearing is considered withdrawn.

In July 2014, the Board remanded the appeal for further development.

The Board further notes that its review of the record raises issue of whether the Veteran's medial and lateral epicondylitis of the right and left elbows is caused or aggravated by his service-connected left and right upper extremity scars.  See Allen v. Principi, 237 F.3d 1368   (Fed. Cir. 2001).  Accordingly, the Board has recharacterized the issues on appeal as reflected on the title page.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In July 2014, the Board remanded the Veteran's appeal to, inter alia, obtain a new VA examination to assess the nature and etiology of the Veteran's claimed left and right elbow disabilities as prior VA examinations were found to be inadequate.

In March 2015, the Veteran underwent such VA examination.  The Veteran reported that he was injured in a helicopter crash during service in 1970 which resulted in first, second, and third degree burns to his upper body, including both arms.  He was hospitalized for treatment of these and other injuries and eventually medically discharged due to flexure contracture of both elbows resulting from burn scars sustained during the helicopter accident.  See also March 1971 Medical Board Report.  Subsequently, the Veteran was released from active duty due to medical disability in May 1971.  See also DD Form 214.  Physical examination of initial range of motion measurements revealed that the Veteran's bilateral elbow flexion was 145 degrees or greater (with objective evidence of painful motion at 70 degrees), but that extension of both elbows was limited to 40 degrees with objective evidence of painful motion also at 70 degrees.  The examiner further noted that the Veteran had less movement than normal as well as pain on movement in both elbows, and diagnosed the Veteran with medial and lateral epicondylitis (epicondylitis) and flexure contracture.  Based essentially upon the above, the examiner concluded that it was less likely as not that the Veteran's bilateral elbow disabilities resulted from service, including trauma and burns from the helicopter crash, because (1) his epicondylitis was not diagnosed until April 2014 and (2) such disability results from overuse or overexertion of the forearm and wrist muscles; improper training, poor technique, or improperly sized equipment which may contribute to the disorder; or from "yardwork and lifting small child."  The VA examiner further explained that epicondylitis is a form of tendonitis (commonly known as tennis elbow) that "most often occurs related to overuse," that "any activity that over stresses the involved tendon, can cause the disorder," but that the condition "is considered more of a mechanical problem with degeneration of the tendon."

The Board finds the opinion of the March 2015 VA examiner is inadequate.  First, the Board concludes that the rationale provided by the VA examiner fails to adequately address why trauma, especially such trauma resulting from a helicopter crash, could not have caused the Veteran's bilateral elbow disabilities.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Second, the VA examiner does not adequately address medical evidence of record showing the Veteran's longstanding complaints of elbow pain prior to April 2014, including what appears to be a confirmed diagnosis of epicondylitis in April 2006.  See April 11, 2002 VA Rheumatology Attending Note (documenting elbow pain, albeit improved); July 25, 2005 VA Occupational Therapy Note (noting right lateral elbow pain); August 11, 2005 VA Occupational Therapy Note (noting right lateral elbow pain complaints and possible epicondylitis); October 17, 2005 VA X-ray Reports (noting a clinical history of "s/p remote trauma with chronic pain" in both elbows); April 13, 2006 VA Rheumatology Resident Note (noting right elbow lateral epicondylitis).  Therefore, a remand is necessary to obtain another VA examination conducted by an appropriate medical professional, preferably a physician with a specialty in orthopedics.

Furthermore, the Board finds that the issue of secondary service connection is raised by the record.  In September 2014, the Veteran also underwent VA examination to assess the severity of his service-connected left and right upper extremity scars caused by the helicopter crash in service.  Notably, the September 2014 VA scar examiner found that all of the Veteran's upper extremity scars cause limitation of motion of the affected joint, specifically resulting in difficulty with elbow extension.  Moreover, as noted above, the September 2014 VA orthopedic examiner indicated that epicondylitis is "more of a mechanical problem."  Accordingly, because it appears that the Veteran's service-connected left and right upper extremity scars result in limited range of motion and the Veteran's bilateral epicondylitis may result not only from such causes as overuse or overexertion but from mechanical defects or issues, remand is also warranted to provide the Veteran an examination which determines whether his service-connected left and right upper extremity scars have caused or aggravated his bilateral epicondylitis.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (secondary service connection may be established by a showing that a nonservice-connected disability is caused or aggravated (chronically worsened) by a service-connected disability).

Accordingly, the case is REMANDED for the following action:

1.  After the aforementioned development has been completed, schedule the Veteran for a VA orthopedic examination with an appropriate medical professional, preferably a physician with a specialty in orthopedics.  The entire claim file (i.e., the paper claim file and any relevant electronic records, to include electronic medical treatment records) must be reviewed by the examiner.

The examiner must respond to the following:

(A)  Diagnose all right and left elbow pathology present, if any, apart from residual burns or scarring.

(B)  As to each diagnosed elbow condition, provide an opinion as to whether it is at least as likely as not (i.e., probability equal to or greater than 50 percent) that the disability:

(i) had onset in service or within one year of separation; and 

(ii) is related to military service, including trauma and burns following the documented in-service helicopter crash.  

(C) Provide an opinion as to whether it is at least as likely as not (i.e., probability equal to or greater than 50 percent) that the Veteran's left and right elbow epicondylitis is caused or aggravated by his service-connected left and right upper extremity scars.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

The provided examination report must reflect consideration of both the medical and lay evidence of record (e.g., the Veteran's statements, a March 1971 service treatment record) and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge and training). 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

